Citation Nr: 0127074	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  96-52 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 22, 
1998 for a 100 percent rating for post traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for residuals of shell 
fragment wound to the right foot, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
November 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) 
Houston Regional Office (RO) rating decisions which, in March 
1996 increased the rating of the service-connected residuals 
of shell fragment wound to the right foot from 0 to 10 
percent, and in February 1999 increased the rating of the 
service-connected PTSD from 50 to 100 percent, effective June 
22, 1998.

In April 2001, the Board remanded this case to the RO for a 
Travel Board hearing, pursuant to the veteran's request, 
which was held in August 2001 (a Travel Board hearing was 
initially held in December 2000, but the hearing transcript 
is unavailable).


FINDINGS OF FACT

1.  The veteran's service-connected PTSD has been manifested 
by symptoms including severe nervousness and restlessness, 
nightmares, inability to sleep, social isolation, inability 
to interact with people, depression, irritability, 
exaggerated startle response, flashbacks, and outbursts of 
anger and violence; all contacts, except the most intimate, 
have been so adversely affected as to result in virtual 
isolation in the community since June 30, 1995, the effective 
date of the award of service connection.

2.  The service-connected residuals of shell fragment wound 
to the right foot are associated with retained foreign 
metallic bodies and painful and tender scarring, right foot 
and ankle pain, swelling, reduced and painful motion, 
fatigability, and discomfort.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, the schedular criteria for a 100 percent rating for 
PTSD have been met from June 30, 1995, the effective date of 
the award of service connection.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.400(o)(2), 4.132, Code 9411 (1996).

2.  The schedular criteria for a rating in excess of 10 
percent for residuals of shell fragment wound to the right 
foot have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5284 (2001).

3.  The veteran's scarring over the right foot/ankle warrants 
a separate 10 percent rating.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Code 7804 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new statutory requirements regarding notice 
to veterans and their representatives and specified duties to 
assist in the development of a claim.  Recently, regulations 
implementing VCAA were published as a final rule.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  On 
review of the claims folder, the Board finds that all 
required notice and development action specified in VCAA and 
the implementing regulatory changes have been complied with 
in this appeal.  Specifically, the Board finds that the 
statements of the case, supplemental statements of the case, 
and August 2001 Board hearing, provided to both the veteran 
and his representative, specifically satisfy the requirement 
at § 5103A of the new statute as they clearly notified them 
of the evidence necessary to substantiate his earlier 
effective date and increased rating claims.   

The duty to assist under the amended § 5103A has been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claims have been 
collected for review.  The available medical examination 
reports are thorough and contain sufficient information to 
rate the pertinent disability according to the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Board is satisfied that the veteran has been 
adequately assisted in the development of his claims, and 
that there are no outstanding pertinent records which the RO 
has not obtained or attempted to obtain.  No further 
assistance is necessary to comply with the requirements of 
this new law or any other applicable regulation pertaining to 
the veteran's claims.  

Earlier effective date claim:

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after final adjudication, or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991).  
This statutory provision is implemented by regulation which 
provides that the effective date for compensation will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  

The effective date of an award of increased compensation will 
be the earliest date it is factually ascertainable that an 
increase in disability had occurred if a claim is received 
within one year of such date; otherwise, the effective date 
will not be earlier than the date of receipt of application 
therefor.  38 C.F.R. § 3.400(o)(2).  

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a) (2001).  Once a formal claim for compensation has 
been allowed, receipt of one of the following will be 
accepted as an informal claim for increased benefits:  the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(1).  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  Id.  

Service connection for PTSD was granted by RO rating decision 
in March 1996, and a 10 percent rating was assigned, 
effective June 30, 1995, the date of receipt of the service 
connection claim.  The veteran appealed the evaluation 
assigned his PTSD, but he did not appeal the effective date 
of the award of service connection.  By rating decision in 
August 1996, the rating of his PTSD was increased from 10 to 
30 percent, and by rating decision in June 1997, the rating 
thereof was increased to 50 percent, from the effective date 
of award of service connection; by rating decision in 
February 1999, the rating of PTSD was increased to 100 
percent, effective June 22, 1998, the date it was factually 
ascertainable that the disability was productive of total 
impairment; prior to June 22, 1998, the previously assigned 
50 percent rating remained unchanged.  

The veteran perfected his appeal from the February 1999 
rating decision, increasing the rating of his PTSD from 50 to 
100 percent, regarding the effective date of the award of the 
100 percent rating, consistent with Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (overruling West v. Brown, 
7 Vet. App. 329 (1995) that an NOD to a service connection 
claim translated into an NOD for other "down-stream 
element[s]" such as the evaluation assigned or the effective 
date of the award, and now requiring a veteran to file an NOD 
with regard to an element of a claim--such as the effective 
date--which was not considered during the appeal stemming 
from the NOD regarding an increased rating).  As his claim 
has been open since the filing of the service connection 
claim in June 1995, however, the Board must determine whether 
the evidence establishes entitlement to a 100 percent rating 
for the period from June 30, 1995 (the effective date of 
award of service connection) to June 22, 1998 (the date on 
which the maximum available rating became effective); he has 
not challenged the effective date of award of service 
connection for PTSD.  

VA and private medical records from February 1974 to June 
1977 document intermittent treatment for various symptoms and 
impairment including nervousness, anxiety, irritability, and 
difficulty sleeping.  

On June 30, 1995, the veteran filed a claim of service 
connection for PTSD and, as indicated above, service 
connection for that disability was granted by RO rating 
decision in March 1996, effective the date of receipt of the 
claim.  

On VA psychiatric examination in December 1995, the veteran 
indicated he received treatment, therapy, and medication for 
his PTSD.  Reportedly, he performed only odd jobs and had not 
held steady employment in some years; he was divorced and 
lived alone, but he maintained good relations with his only 
child and stepchildren; he was socially isolated and only 
rarely left home, mostly to go for his treatment/therapy or 
to just drive his car.  He indicated that he had intrusive 
thoughts and recollections, crying spells, difficulty 
sleeping, frequent nightmares, and exaggerated startle 
response.  On examination, he was sad, pessimistic, 
anhedonic, and there were tears in his eyes when he described 
his combat-related trauma; his affect was constricted and 
depressed; the content of speech was generally goal oriented, 
but he tended to branch off into circumstantial comments.  
Chronic PTSD and depressive disorder were diagnosed, and a 
Global Assessment of Functioning (GAF) score of 48 was 
assigned.  

VA medical records from June 1995 to June 1996 document 
treatment for the veteran's PTSD, manifested by symptoms 
including social isolation, depression, anxiety, severe 
nervousness, difficulty sleeping (he reportedly slept 2-3 
nights a week, 2-3 hours a night), frequent nightmares 
awakening him from sleep, increased startle response, 
flashbacks, intrusive thoughts and recollections about his 
traumatic combat experiences, depression, sadness, 
hopelessness, poor appetite, low motivation, inability to 
complete tasks, and feeling of guilt.  In August 1995, he 
indicated that he was an unemployed carpenter (he was 
reportedly too nervous to continue that kind of work) who was 
divorced and lived alone.  

In October 1996, the veteran indicated that his PTSD-related 
impairment, primarily involving nervousness, social 
isolation, and inability to interact with people, was 
productive of total social impairment.  

On VA psychiatric examination in May 1997, including a review 
of the claims file, the veteran reported symptoms including 
inability to sleep, restlessness, and frequent nightmares, 
suggesting that the severity of his PTSD-related impairment 
recently intensified following the death of his brother.  He 
indicated that he had a fiancé, but they did not live 
together, noting that an old friend (a fellow Vietnam 
veteran) recently moved in with him to help him with "self 
care."  On examination, his mood was dysphoric, anhedonic, 
and mildly irritable; his affect was restricted and was 
appropriate to expressed thought content.  Chronic PTSD and 
depressive disorder were diagnosed, and a GAF score of 48 was 
assigned.  

By June 22, 1998 letter, the veteran's spouse indicated that 
he was extremely overprotective of his family, unable to 
sleep, depressed, and difficult to deal with.  Reportedly, 
his "nervousness" was so intense that he had to be helped, 
at times, with simple tasks such as eating and drinking.  

On VA psychiatric examination in September 1998, including a 
review of the claims file, the veteran indicated that he had 
nightmares, increased startle response, concentration 
impairment, low energy level, constant shaking, inability to 
sleep, anger, depression, irritability, sudden mood swings, 
inability to be around people, social isolation (noting that 
he left his home only infrequently), and difficulty 
interacting even with relatives.  He indicated that he 
married his second spouse about a year earlier, noting that 
he was extremely protective of her and her 11-year old 
daughter; reportedly, he had not worked in several years due 
to his shakiness, irritability, and outbursts of anger and 
rage.  He indicated that he continued to experience the 
symptoms despite ongoing treatment.  On examination, severe 
dysthymic disorder and PTSD were diagnosed, and a GAF score 
of 41 was assigned.  The examiner indicated that the veteran 
had severe, chronic, and prolonged symptoms of PTSD, 
rendering him unable to work.  

In a May 1999 addendum to the September 1998 VA psychiatric 
examination report, the examiner indicated that a GAF of 35 
was appropriate based on the veteran's overall psychiatric 
impairment.  

At an August 2001 Travel Board hearing, the veteran testified 
that his service-connected PTSD produced the same severe 
impairment in 1995, as in 1998, indicating that a 100 percent 
rating should be assigned that disability from the effective 
date of the award of service connection.  

The VA Schedule of Ratings for Mental Disorders was amended 
and re-designated as 38 C.F.R. § 4.130 (2001), effective 
November 7, 1996.  Under the new regulation, the criteria for 
rating mental disorders have changed.  However, even where 
the intervening regulatory change results in a regulation 
that is more favorable to the veteran, the effective date for 
an award of increased rating under newly amended regulation 
may not be earlier than the effective date of the Act or 
administrative issue, in this case, November 7, 1996.  
38 U.S.C.A. § 5110(g).  

The veteran's service-connected PTSD is rated 100 percent 
disabling from June 22, 1998, under the criteria effective 
since November 7, 1996.  Prior to June 22, 1998, the 
disability was rated 50 percent disabling under the criteria 
in effect before November 7, 1996, consistent with evidence 
showing considerable impairment in the ability to establish 
or maintain effective or favorable relationships, and because 
of the psychoneurotic symptoms, the reliability, flexibility, 
and efficiency levels are so reduced as to prompt 
considerable industrial impairment.

Under the "old" Code 9411, a 70 percent rating is warranted 
for PTSD when the ability to establish or maintain effective 
or favorable relationships with people is severely impaired, 
and the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating will be 
assigned under that Code where there is evidence showing that 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, the veteran has totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.

In Johnson v. Brown, 7 Vet. App. 95 (1994), the U.S. Court of 
Appeals for Veterans Claims determined that the criteria in 
Code 9411 (in effect prior to November 7, 1996) for a 100 
percent disability rating "are each independent bases" for 
granting such rating.  

Based on the foregoing, the Board finds that the evidence 
supports a 100 percent rating for the veteran's service-
connected PTSD under the "old" Code 9411, from June 30, 
1995, the effective date of award of service connection, as 
his claim was received on that date, and it is factually 
ascertainable that the criteria for 100 percent rating have 
been met as of that date as well.  38 C.F.R. § 3.400(o)(2).  
The entirety of the evidence indicates that the severity and 
persistence of the pertinent PTSD-related symptoms (including 
isolation in the community, inability to interact even with 
relatives, irritability and anger, nightmares, depression, 
extreme nervousness and anxiety) have remained at about a 
constant level since his service connection claim was 
received on June 30, 1995.  

Overall, the evidence indicates that, since the effective 
date of the award of service connection, the veteran's PTSD 
has resulted in virtual isolation in the community and, 
although he was married at the time when the RO increased the 
rating of PTSD from 50 to 100 percent (that rating was 
increased, in part, based on a letter from his current 
spouse), at the time of the filing of his service connection 
claim in 1995 he was not married; he was a loner and lived in 
virtual isolation, and he was unable to trust people 
(although he lived for a period of time with an old friend, a 
fellow Vietnam veteran, as indicated on VA psychiatric 
examination in May 1997, he was unable to establish a 
trusting relationship even with his fiancé and did not live 
with her; it appears that he lived with his friend primarily 
as he required assistance completing daily tasks of living).  
Moreover, on VA psychiatric examination in September 1998, 
the examiner indicated that the PTSD symptoms, rendering him 
unemployable, were prolonged; GAF scores ranging from 35 to 
48, recorded on psychiatric examination between 1995 and 
1999, also lend support to the veteran's claim for an 
effective date earlier than June 1998 for a 100 percent 
rating of his PTSD.  

In view of the determination herein that a 100 percent 
evaluation is warranted for the veteran's PTSD from June 30, 
1995, under the criteria for rating mental disorders in 
effect prior to November 7, 1996, the Board need not explore 
the propriety of rating him under the criteria effective on 
and after November 7, 1996, during the period November 7, 
1996 to June 22, 1998.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

Increased rating claim:

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Id.  Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10 (2001).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), holding 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 38 
C.F.R. § 4.25 unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2 (2001), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Historically, service connection for residuals of shell 
fragment wound to the right foot was granted by RO rating 
decision in May 1974, and a noncompensable rating was 
assigned.  That decision was based on the evidence that he 
sustained shell fragment wounds to various parts of his body 
in Vietnam, including the right foot.  

On VA medical examination in May 1974, the veteran reported 
recurrent swelling of the right foot, especially following 
prolonged standing, pain, and discomfort.  On examination, 5 
scars were noted on the right foot and ankle, but all scars 
were well healed, superficial, and not productive of any 
abnormality.  X-ray study of the right lower leg showed 
metallic fragments in the soft tissue without evidence of 
bone abnormality.  Well-healed shrapnel wounds to the right 
foot, with retained metallic foreign bodies, were diagnosed.  

Private medical records from April to June 1977 document 
treatment for impairment unrelated to the service-connected 
right foot disability.  

VA medical records from June to November 1995 document 
treatment for impairment unrelated to the service-connected 
right foot disability, but a September 1995 X-ray study of 
the right foot, and tibia and fibula showed metallic 
fragments over the ankle and the 4th distal phalanx.  

On VA orthopedic examination in December 1995, the veteran 
reported recurrent pain and swelling of the right foot.  On 
examination, range of motion of the right ankle was to 5 
degrees dorsiflexion; there was no evidence of edema, 
inflammation, infection, or X-ray evidence of osteomyelitis; 
a 1 inch long scar at the right distal tibia, and several 
scars over the anteromedial and anterolateral aspects of the 
right foot were noted, but all scars were well healed, non-
tender, and mobile; several, painful to palpation shrapnel 
were noted in the right foot and ankle.  Painful 
intraarticular shrapnel fragment wound of the right ankle was 
diagnosed.  

On VA general medical examination in December 1995, the 
veteran reported frequent pain and swelling of the right 
foot.  On examination, he walked with a limp.  Shrapnel 
fragment wounds to (both) feet were diagnosed.  

By RO rating decision in March 1996 (here on appeal) the 
rating of veteran's service-connected right foot disability 
was increased from 0 to 10 percent.  In that decision, the RO 
also granted service connection for contracture of the right 
gastrocnemius soleus muscle, assigning it a noncompensable 
rating; by rating decision in March 1998, the rating of that 
disability was increased to 20 percent; the severity of 
impairment from that disability is not now before the Board.  

VA medical records from August 1995 to June 1996 document 
intermittent treatment for symptoms and impairment including 
recurrent right foot and ankle pain, swelling, and 
discomfort, increasing on activity such as walking.  

On VA orthopedic examination in May 1997, the veteran 
reported recurrent pain, swelling, and numbness of the right 
foot, increasing with ambulation; earlier in May 1997, he 
reportedly fractured the right 4th toe, requiring medical 
treatment and use of a walking boot (fracture at the base of 
the proximal phalanx of the right 4th toe was confirmed by X-
ray study; the study also showed metallic objects at the 
right ankle and the tip of the 4th toe, but joint spaces 
appeared well-maintained).  On examination, dorsiflexion of 
the right ankle was to "neutral;" plantar flexion was to 30 
degrees, inversion was to 10 degrees, and eversion was to 5 
degrees; due to the recent fracture, the 4th toe was tender 
and the foot had tape on it; healed incisions were noted over 
the right foot and ankle, but some granulation of the scars 
over the dorsal portion of the foot was noted; paresthesias 
with decreased sensation was noted over the dorsal aspect of 
the foot.  Fracture of the right 4th toe (productive of 
moderate symptoms at the present), and moderately symptomatic 
status post shrapnel injury to the right foot, associated 
with decreased sensation, paresthesias, and superficial 
peroneal nerve damage were diagnosed.  

On VA orthopedic examination in September 1998, the veteran 
reported discomfort, hypersensitivity of post-surgical 
scarring, and recurrent swelling of the right foot.  On 
examination, he walked with slightly antalgic gait on the 
right; there were no visible scars over the plantar aspect of 
the right foot, but small, well healed scars were noted over 
the dorsal aspect of the foot; two surgical incisions, tender 
to palpation, one over the anterior lateral aspect of the 
ankle and one curved anterior medial incision (measuring 
about 7 centimeters) were noted; range of motion of the right 
ankle was to 5 degrees dorsiflexion and to 35 degrees plantar 
flexion; there was no swelling or X-ray evidence of 
significant degenerative changes, but two shrapnel fragments 
were noted (one in the distal phalanx of the 4th toe and one 
over the anterior lateral aspect of the fibula).  Shrapnel 
fragment wounds with recurrent swelling and pain were 
diagnosed.  

On VA orthopedic examination in May 1999, the veteran was 
wearing regular shoes, and he ambulated without the help of 
crutches, braces, or a cane; reportedly, he did not regularly 
take medication to treat the right foot pain, but he 
continued to complain of hypersensitivity of the scars around 
the anterior and anterior medial aspect of the right ankle.  
On examination, the scars, range of motion of the right 
ankle, X-ray evidence, and sensation remained unchanged (as 
compared with the examination in September 1998).  Shrapnel 
fragment wounds to the right foot, slightly diminished range 
of motion of the right ankle, and right foot saphenous 
cutaneous nerve injury were diagnosed.  

At an August 2001 Travel Board hearing, the veteran stated 
that he had pain, swelling, burning sensation, and discomfort 
of the right foot, increasing on activity such as prolonged 
walking.  

Musculoskeletal disability is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working motion with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to 
pain, supported by adequate pathology, evidenced by visible 
behavior of a veteran undertaking motion; weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
Factors considered in rating residual disability include less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, pain on movement, swelling, 
deformity or atrophy from disuse or incoordination.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  In this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The veteran's service-connected residuals of shell fragment 
wound to the right foot are rated under 38 C.F.R. § 4.71a, 
Code 5284, foot injury, and a 10 percent rating is assigned 
based on evidence of moderate injury.  A 20 percent rating 
will be assigned under Code 5284, if the injury is moderately 
severe and, if the injury is severe, a 30 percent rating will 
be assigned.

Based on the foregoing, the Board finds that the criteria for 
a rating in excess of the currently assigned 10 percent for 
the veteran's service-connected residuals of shell fragment 
wound to the right foot have not been met, but the evidence 
does support a separate 10 percent rating for right 
foot/ankle scarring.  As to the right foot disability, the 
evidence indicates that he has recurrent pain, swelling, 
reduced and painful motion, fatigability, and discomfort 
since his in-service shrapnel wound to that foot/ankle, 
increasing with strenuous activity such as prolonged walking, 
and requiring intermittent medical treatment.  However, as 
indicated on VA orthopedic examination in May 1999, he was 
wearing regular shoes, was ambulating without any assistive 
devices, and denied regular use of medication to treat the 
right foot pain; on VA orthopedic examination in May 1997, 
residuals of right foot shrapnel wound were described as 
being productive of moderate impairment.  The evidence of 
record also does not indicate that he has right foot muscle 
atrophy, and he does not require frequent medical treatment.  
Thus, the evidence does not support a conclusion that a 
rating in excess of 10 percent is warranted for his service-
connected right foot disability under Code 5284, considering 
both objective and subjective manifestations, see DeLuca, 
8 Vet. App. at 206.

The Board notes that the evidence of record indicates that 
the veteran has subjective complaints of numbness and 
decreased sensation of the right foot, associated with 
objective evidence of peroneal nerve and right foot saphenous 
cutaneous nerve injury.  However, a separate 20 percent 
rating is currently in effect for contracture of right 
gastrocnemius soleus muscle; rating of impairment from that 
disability is not now on appeal, and assignment of an 
additional disability rating for right foot/ankle disability 
based on peroneal and saphenous cutaneous nerve injury would, 
in this case, violate the anti-pyramiding provisions of 
38 C.F.R. § 4.14.  See Esteban, 6 Vet. App. 259.  

The record demonstrates the presence of retained foreign 
metallic bodies in the right foot/ankle, as well as multiple 
scars over the right foot/ankle.  As indicated on recent VA 
orthopedic examination, the area where the shrapnel and 
scarring are located appears tender on objective 
demonstration, warranting application of a separate 
disability rating for such scarring under Code 7804 (scars 
which are tender and painful on objective demonstration).  
See Esteban, 6 Vet. App. 259.


ORDER

A 100 percent rating for PTSD is granted, from June 30, 1995, 
subject to the law and regulations governing the payment of 
monetary awards.

A rating in excess of 10 percent for residuals of shell 
fragment wound to the right foot is denied.  

A separate 10 percent rating for scarring over the right 
foot/ankle is granted, subject to the law and regulations 
governing the payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


